         Case 1:17-cv-05221-LLS Document 162 Filed 10/02/20 Page 1 of 2




                                                                                          Donald S. Zakarin
                                                                                                    Partner
                                                                                              212-326-0108
                                                                                 dzakarin@pryorcashman.com



                                                  October 2, 2020
VIA ECF
Hon. Louis L. Stanton
United States Court House
500 Pearl Street
New York, NY 10007-1312

       Re:     Griffin v. Sheeran, 17-cv-5221 (LLS)

Dear Judge Stanton:

        We represent the defendants in the above-referenced case pending before Your Honor.
Pursuant to Your Honor’s Scheduling Order of June 26, 2020, jury selection is presently scheduled
to commence on November 10, 2020, with the jury trial to commence on November 12, 2020. The
Pre-Trial Order is due on November 2, 2020, along with proposed voir dire, jury charges, expert
declarations and trial briefs and verdict forms. Your Honor’s Scheduling Order specifically
provided that there would be no extensions except for good cause shown not foreseeable as of the
date of the Order.

         We have closely monitored the status of jury trials in the Southern District and understand
the uncertainties and limitations with respect to available courtrooms and the priorities set by a
panel of judges. We have consulted with Plaintiffs’ counsel regarding those uncertainties and
whether there is any way of assuring that this case would be tried on November 12. Plaintiffs’
counsel and Plaintiff, Kathryn Townsend Griffin, all reside in states that, under current restrictions
in effect in New York, would require them to come to New York at least two weeks in advance of
trial to quarantine. Plaintiffs have advised us that they are willing to undergo the quarantine if
they are certain that the trial will go forward as scheduled.

        Defendants, however, are in a different position. While we too wish to proceed to trial,
most of our witnesses (including Ed Sheeran, Amy Wadge, Jake Gosling and Stuart Camp) as well
as their UK counsel (and necessary security personnel) are citizens of and live in the UK.
Unfortunately, as confirmed on the CDC website and on the UK government website, UK citizens
are not allowed to even travel to the United States from the UK. Thus, it is not a matter of
quarantining in New York for fourteen days before trial. It is a matter of actually not being able
to get here from the United Kingdom.

       I am advised that the only way UK citizens can presently enter the United States (and I am
not even sure this approach is certain to work) is to first travel to a country from which the United
          Case 1:17-cv-05221-LLS Document 162 Filed 10/02/20 Page 2 of 2




States (and New York) permit entry. Then the UK citizens would have to remain quarantined in
that country for at least two weeks, during which their ability to enter the United States and New
York may change (New York or the U.S. could place that country on a similarly restricted list or
one of the people could become ill, barring all of them from any further travel).

        We cannot reasonably ask witnesses to undertake travel to a foreign country for several
weeks just to possibly gain entry into the United States and New York to attend a trial that may or
may not go forward as scheduled. And for them to even do so, they would have to make
arrangements and depart for the foreign country within the next week (in order to quarantine there
for two weeks and then quarantine again in New York for two weeks before being able to prepare
for and attend a trial that may not go forward).

         In light of these restrictions, much as we wish to try this case as soon as possible, the current
travel restrictions and the risks of travel make it virtually impossible for us to enable our witnesses
to attend trial without incurring enormous expense and disruption to their lives as well as
potentially jeopardizing their health by having to travel multiple times to multiple countries, in
each of which they will have to remain quarantined for at least two weeks (all of which may be for
naught if the country to which they travel gets closed to the United States while they are there or
this trial ultimately cannot go forward for reasons beyond the control of any of us).

        We therefore respectfully request that the trial of this action be deferred to a date when
circumstances permit people from the United Kingdom to travel here directly, even if they, like
travelers from various states in the United States, have to then quarantine for two weeks in New
York (although, obviously, it would be preferable to all, including Plaintiffs and their counsel, I
am sure, if no such quarantine were necessary). If Your Honor wishes to schedule a trial date, at
least for calendar purposes, in the Spring, in the hopes that a potential vaccine may ease the
necessity of the existing restrictions, we obviously would hope that such a date would enable all
witnesses, counsel and parties, to be here for trial without going through extraordinary measures
to do so.

         We are not proposing to defer the submission of all of the filings required on November 2,
2020. We propose to file the Pre-Trial Order, the proposed jury charges, expert declarations, the
trial brief and verdict form as scheduled. We do propose that the proposed voir dire be deferred
until closer to the actual trial date, so it can include questions that address the then existing Covid-
19 conditions. We believe that by filing all of these required submissions as scheduled, the trial
can then proceed as soon as conditions permit (including the availability of jurors, courtrooms and
witnesses who can enter the United States and New York).

                                                Respectfully submitted,



                                                Donald S. Zakarin
